Citation Nr: 1017128	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD, 
assigning a 30 percent rating.  The Veteran's disagreement 
with the rating assigned led to this appeal.

The Board denied the claim for an initial higher rating for 
PTSD in an August 2009 decision.  The Veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  By way of a November 2009 order, the Court 
incorporated a Joint Motion for Remand vacating the Board 
decision.  After review of the Joint Motion for Remand and 
subsequent argument submitted by the attorney-representative, 
the Board finds that a remand is required.  

In the Joint Motion for Remand, the parties noted that in 
August 2009 the Board also remanded claims for service 
connection for hypertension and depression, and as such, 
citing Breeden v. Principi, 17 Vet. App. 475, 478, the Court 
did not have jurisdiction of these claims.  The August 2009 
Board decision remanded these two claims for issuance of a 
statement of the case, pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  This development has not been completed, 
and the claims are not yet perfected.  Thus, also cognizant 
of the attorney-representative's request that these issues be 
remanded for additional development, the issues are not 
presently in appellate status, nor before the Board at this 
time.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The parties to the Joint Motion for Remand found that the 
Board did not provide an adequate statement of reasons and 
bases for the denial of an increased rating.  In a subsequent 
February 2010 letter, the attorney-representative, in part, 
requested that VA incorporate all ongoing treatment reports 
into the claims file, and obtain an updated VA examination.  
After review of the record, the Board finds that the appeal 
should be remanded to provide this further assistance.  
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the 
psychiatric claim on appeal must be 
obtained for inclusion in the record.  

2.  The AMC/RO should afford the Veteran 
a comprehensive psychiatric examination 
for the purpose of determining the 
current severity of his PTSD.  The 
claims file should be sent to the 
examiner and the examiner should review 
the relevant evidence in the claims 
file.  The examiner must assign a GAF 
score for the Veteran's PTSD.  The 
examiner should specifically comment on 
the Veteran's ability to work, and his 
current work status.

3.  Thereafter, the Veteran's claim must 
be adjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
remains denied, the Veteran must be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


